907 F.2d 1141Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Alvin Royce WESTBERRY, Plaintiff-Appellant,v.Edward W. MURRAY;  R.M. Muncy;  Dunkin Mills;  CounselorDorsey;  Counselor Weakly;  Counselor Ivey;Counselor Egleston;  Patricia Johnson,Defendants-Appellees.
No. 89-7151.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 21, 1989.Decided June 4, 1990.

Appeal from the United States District Court for the Eastern District of Virginia, at Norfolk.  John A. MacKenzie, Senior District Judge.  (C/A No. 88-186-N)
Alvin Royce Westberry, appellant pro se.
Alan Katz, Office of the Attorney General, Richmond, Va., for appellees.
E.D.Va.
AFFIRMED.
Before WIDENER, SPROUSE and CHAPMAN, Circuit Judges.
PER CURIAM:


1
Alvin Royce Westberry, a Virginia inmate, appeals the district court's dismissal of his claim that the prison's policy of allowing inmates to attend in-state funerals but not out-of-state funerals violated his equal protection rights because he was not allowed to attend his son's funeral in Georgia.  We affirm.


2
In many prison systems, officials have discretion to grant inmates furlough to attend funerals.   Ervin v. Blackwell, 733 F.2d 1282, 1285 n. 4 (8th Cir.1984);  Smith v. Saxbe, 562 F.2d 729, 731 n. 3 (D.C.Cir.1977).  Although furloughs may not be denied for arbitrary, capricious, or punitive reasons, they may be denied for security reasons.   Cf. Bell v. Wolfish, 441 U.S. 520, 559 (1979).  Because travel to another state for a funeral implicates more security concerns than does travel within the state, the policy denying prisoners the ability to travel out-of-state for funerals does not violate equal protection.


3
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not significantly aid in the decisional process.


4
AFFIRMED.